DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Senokuchi et al. (US 2015/0153596) in view of Kato (US 2018/0211630), Okuyama et al. (US 2006/0216434) and Youn et al. (US 2002/0047963).
	As to claim 1, Senokuchi discloses in figures 1 and 3: a first substrate 10 having a first end portion located in a non-display area around a display area where an image is displayed; a second substrate 20 facing the first substrate and having a second end portion separated from the first end portion toward the display area in the non-display area; a liquid crystal layer 25 located between the first substrate and the second substrate; a first sealing member 26 bonding the first substrate and the second substrate together; a low refractive area located between the first substrate and the second substrate, located between the second end portion and the first sealing member 
	Senokuchi does not disclose that the first sealing member is closer to the display area than the second end portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Senokuchi such that the first sealing member is closer to the display area than the second end portion in order to maximize the size of the display area.
	Senokuchi does not disclose that the liquid crystal layer contains a stripe shaped polymer and liquid crystal molecules.  Okuyama discloses in figure 1, a polymer dispersed liquid crystal (PDLC) device with a liquid crystal layer 4 containing a stripe shaped polymer 9 and liquid crystal molecules 10.  Okuyama teaches in paragraph [0004] that because a PDLC display device can increase light use efficiency and display brighter picture images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Senokuchi by providing a liquid crystal layer containing a stripe shaped polymer and liquid crystal molecules as disclosed by Okuyama in order to increase light use efficiency and display brighter picture images.
	Senokuchi does not disclose a light emitting element facing the second end portion.  Kato discloses in figure 2, a light emitting element LS facing the second end portion E5 of the second substrate SUB2.  Kato teaches in paragraph [0069] that the light source LS provides illumination light which does not leak out of the upper and lower surfaces of the substrates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Senokuchi by 
	Senokuchi does not disclose a metal member located between the first substrate and the second substrate and formed on the second substrate, wherein the metal member is located between the second end portion and the first sealing member in a planar view and does not overlap the first sealing member in the planar view.  Youn discloses in figure 5, a light shielding member 53 located between the first substrate 41 and the second substrate 41a and formed on the second substrate, wherein the light shielding member is located between the second end portion and the first sealing member 57 in a planar view and does not overlap the first sealing member in the planar view.  Youn teaches in paragraph [0045] that the light shielding member prevents light leakage while allowing UV curing of the sealant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Senokuchi by providing a metal member located between the first substrate and the second substrate and formed on the second substrate, wherein the metal member is located between the second end portion and the first sealing member in a planar view and does not overlap the first sealing member in the planar view in order to prevent light leakage while allowing UV curing of the sealant as taught by Youn.
	As to claim 2, Senokuchi in view of Okuyama, Kato and Youn discloses all of the elements of the claimed invention discussed above regarding claim 1.  Senokuchi further discloses in figure 3 that the low refractive area is an air layer.
As to claim 3, Senokuchi in view of Okuyama, Kato and Youn discloses all of the elements of the claimed invention discussed above regarding claim 1.  Youn further 
As to claim 4, Senokuchi in view of Okuyama, Kato and Youn discloses all of the elements of the claimed invention discussed above regarding claim 3.  Furthermore, the low refractive area would be located between the first sealing member and the second sealing member.
As to claim 6, Senokuchi in view of Okuyama, Kato and Youn discloses all of the elements of the claimed invention discussed above regarding claim 1.  Senokuchi further discloses in figure 3 that the low refractive area is in contact with the second substrate 20.
As to claim 7, Senokuchi in view of Okuyama, Kato and Youn discloses all of the elements of the claimed invention discussed above regarding claim 6.  Senokuchi further discloses in paragraph [0048], a planarizing film covering the TFTs and source lines.  This planarizing film is an insulating layer which faces the low refractive area, wherein the low refractive area is located between the planarizing film and the second substrate.
	As to claim 9, Senokuchi in view of Okuyama, Kato and Youn discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose that a width of the low refractive area in a direction from the second end portion toward the first sealing member is greater than a width of the first sealing member in the .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Senokuchi et al. (US 2015/0153596) in view of Kato (US 2018/0211630), Okuyama et al. (US 2006/0216434) and Youn et al. (US 2002/0047963) as applied to claim 4 above, and further in view of Kwak et al. (US 2010/0045920).
Senokuchi in view of Kato, Okuyama and Youn discloses all of the elements of the claimed invention discussed above regarding claim 4, but does not disclose that the low refractive area is a vacuum layer.  Kwak discloses in figure 7 and paragraph [0043], a low refractive area 4 which may be a vacuum layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Senokuchi by providing a low refractive area that is a vacuum layer because it was a matter of design choice.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Senokuchi et al. (US 2015/0153596) in view of Kato (US 2018/0211630), Okuyama et al. (US 2006/0216434) and Youn et al. (US 2002/0047963) as applied to claim 1 above, and further in view of Tamaki et al. (US 2014/0300845).
Senokuchi in view of Kato, Okuyama and Youn discloses all of the elements of the claimed invention discussed above regarding claim 1, but does not disclose a third substrate which has a third end portion overlapping the second end portion.  Tamaki .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Senokuchi et al. (US 2015/0153596) in view of Kato (US 2018/0211630) and Okuyama et al. (US 2006/0216434).
As to claim 11, Senokuchi discloses in figures 1 and 3: a first substrate 10 having a first end portion located in a non-display area around a display area where an image is displayed and a second end portion located at an opposite side of the first end portion; a second substrate 20 facing the first substrate and having a third end portion separated from the first end portion toward the display area in the non-display area and a fourth end portion which is located at an opposite side of the third end portion; a liquid crystal layer 25 located between the first substrate and the second substrate; a sealing member 26 disposed around the display area in the non-display area and bonding the 
	Senokuchi does not disclose that the first sealing member is closer to the display area than the third end portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Senokuchi such that the first sealing member is closer to the display area than the third end portion in order to maximize the size of the display area.
Senokuchi does not disclose that the liquid crystal layer contains a stripe shaped polymer and liquid crystal molecules.  Okuyama discloses in figure 1, a polymer dispersed liquid crystal (PDLC) device with a liquid crystal layer 4 containing a stripe shaped polymer 9 and liquid crystal molecules 10.  Okuyama teaches in paragraph [0004] that because a PDLC display device can increase light use efficiency and display brighter picture images.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Senokuchi by providing a liquid crystal layer containing a stripe shaped polymer and liquid crystal molecules as disclosed by Okuyama in order to increase light use efficiency and display brighter picture images.
Senokuchi does not disclose a light emitting element facing the third end portion.  Kato discloses in figure 2, a light emitting element LS facing the third end portion E5 of 
As to claim 12, Senokuchi in view of Okuyama and Kato discloses all of the elements of the claimed invention discussed above regarding claim 11.  Senokuchi further discloses a low refractive area located in the gap which contains a material (air) having a refractive index lower than that of the second substrate.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Senokuchi et al. (US 2015/0153596) in view of Kato (US 2018/0211630) and Okuyama et al. (US 2006/0216434) as applied to claim 11 above, and further in view of Youn et al. (US 2002/0047963).
Senokuchi in view of Kato and Okuyama discloses all of the elements of the claimed invention discussed above regarding claim 11, but does not disclose a metal member located in the gap in a state where the metal member is in contact with the second substrate and does not overlap the sealing member in a planar view.  Youn discloses in figure 5, a light shielding member 53 located in the gap in a state where the light shielding member is in contact with the second substrate and does not overlap the sealing member 57 in a planar view.  Youn teaches in paragraph [0045] that the light shielding member prevents light leakage while allowing UV curing of the sealant.  It would have been obvious to one of ordinary skill in the art before the effective filing date .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-13 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on the newly cited prior art of Senokuchi et al. (US 2015/0153596) and Youn et al. (US 2002/0047963).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871     

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871